—Order, Supreme Court, New York County (Carol Huff, J.), entered May 6, 1992, which, inter alia> denied plaintiffs’ motion for summary judgment and which denied, in part, plaintiffs’ motion for a protective order striking certain portions of the defendants’ demand for a verified bill of particulars and document production requests, unanimously affirmed, with costs.
The IAS Court properly determined that triable issues of fact exist as to both the proper interpretation and the parties’ intent with respect to the pivotal language in their contractual agreement concerning the private offering of shares of common stock constituting the "First Financing” and as to whether the defendants’ obligation to make payment to the plaintiffs for their corporate services ripened whenever defendants obtained financing in an amount in excess of $1 million, even if that financing was obtained solely through the defendants’ efforts, and thus was entirely unrelated to the "First *194Financing” specifically identified in the parties’ agreement (67 Wall St. Co. v Franklin Natl. Bank, 37 NY2d 245, 248-249).
Nor did the IAS Court abuse its discretion in denying, in part, plaintiffs’ motion for a protective order where each demand in the defendants’ demand for a bill of particulars and each request in issue for documents accompanying the defendants’ notices of deposition sought disclosure which was clearly identified, limited in scope, not burdensome or expensive to produce, and which were " 'material and necessary’ ” in preparation for trial by sharpening the issues, amplifying the pleadings, limiting the proof and preventing surprise at trial (Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406).
We have reviewed the plaintiffs’ remaining claims and find them to be without merit. Concur — Murphy, P. J., Carro, Rosenberger and Ross, JJ.